Title: To Benjamin Franklin from James Logan, 16 April 1748
From: Logan, James
To: Franklin, Benjamin


My Friend BF
Apr. 16th [1748]
I was well pleased with thine of the 13th Inst. on both Accounts, that of the Guns and that also of the Militia with which Conr. Weiser was So well Satisfied that he declared at his Return hither, that he would not for Some pounds out of his own Pocket, but that Shekallemy one of the 6 Nations and his Son had Seen it, and these Indians declare they never Saw Such a Sight before.
My Son who was here last night will deliver thee Jared Elliots discourse of husbandry and inclosed is his Letter, for the Sight of both which I thank thee and am Thy assured Loving friend
J L
